Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 10/01/2021, the Examiner acknowledges the following: 
Claims 1 and 12 were amended.
Claim 6 was previously canceled by Applicant.
Currently, claims 1 – 22 are pending; claim 6 was previously canceled by Applicant; therefore, claims 1 – 5 and 7 – 22 are being examined on the merits.

Information Disclosure Statement
3.	The IDS document filed on 07/16/2021 is acknowledged.


Allowable Subject Matter
4.	Claims 1 – 5 and 7 – 22 (renumbered as 1 – 21) are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,

A system and a method of producing primary evidence of a traffic violation at a traffic location (Higgins – US 2004/0252193 A1), comprising the steps of: generating a plurality of digital still images of the traffic violation; storing the still images in a primary image database; generating a video clip of the traffic violation comprising a first period of time prior to the traffic violation and a second period of time during and after the traffic violation; storing the video clip in a secondary image database; and associating the video clip with the still images for on-line review by law enforcement personnel, further comprising the steps of: obtaining a continuous video loop of the traffic location from the video; storing the continuous video loop in buffer memory; detecting the occurrence of the potential traffic violation; starting a timer upon the detection of the occurrence of the potential traffic violation; stopping the timer upon completion of the timer period; and extracting a video clip of the potential traffic violation corresponding to a predetermined time period prior to detection of the occurrence of the traffic violation to the completion of the timer period, wherein the detection step comprises the steps of: defining in the field of view recorded by the one or more video cameras, a virtual loop; and detecting the presence of the vehicle in an unlawful position in the fixed traffic location through the presence of the vehicle when it is at least partially present in an area defined by the virtual loop at an improper time and further comprising the steps of: separating the video clip 
Another prior art of record teaches a mobile terminal (Lee – US 2015/0178318 A1) including a camera; and a controller that captures a moving image using the camera, in which wherein in response to a control command that is applied in a state where the moving image is captured using the camera, the controller captures a static image, and after the capturing of the static image is completed, the controller performs processing that associates at least one portion of the captured moving image with the static image in such a manner that information on the at least one portion of the captured moving image is provided along with the captured static image.
	Additionally, the prior art teaches an apparatus comprising at least one processor and at least one memory storing computer program code (Curcio – US 9,471,993 B2), wherein the at least one memory and stored computer program code are configured, with the at least one processor, to cause the apparatus to: receive video data captured from a camera device; receive sensor data captured from auxiliary sensors associated with the camera device; cause association of the sensor data and the video data using time data, wherein each of one or more samples of sensor data is associated with a single video frame; detect camera view motion in the sensor data;  determine one or more stable segments of the sensor data in which the camera view motion is less than a predefined threshold; wherein, in an instance in which an amount of video data in which the camera view motion is less than the predefined threshold meets a predetermined threshold, the method further comprises: causing, utilizing a processor, segmentation of the sensor data into the one or more stable segments; and extracting one or more temporal features from 
	Even though, the prior art teaches some of the features of the current invention such as a system and a method comprising the steps of: generating a plurality of digital still images of the traffic violation; storing the still images in a primary image database; generating a video clip of the traffic violation comprising a first period of time prior to the traffic violation and a second period of time during and after the traffic violation; storing the video clip in a secondary image database; and associating the video clip with the still images for on-line review (See Higgins) or a device including a camera; and a controller that captures a moving image using the camera, in which wherein in response to a control command that is applied in a state where the moving image is captured using the camera, the controller captures a static image, and after the capturing of the static image is completed, the controller performs processing that associates at least one portion of the captured moving image with the static image in such a manner that information on the at least one portion of the captured moving image is provided along with the captured static image (See Lee) or an apparatus comprising at least one processor and at least one memory storing computer program code, wherein the at least one memory and stored computer program code are configured, with the at least one processor, to cause the the plurality of image frames that are available for inclusion in the microvideo; and wherein said trimming is based on (i) statistics generated by the one or more hardware blocks of the image signal processor or (ii) the sensor data indicative of motion of the image sensor or the image capture device. As for claim 18 it fails to teach or to fairly suggest a method for identifying, by one or more computing devices, a shutter frame based at least in part on a time associated with a user input; searching, by the one or more computing devices, through image frames stored in a buffer to identify a start frame; identifying, by the one or more computing devices, an end frame; generating, by the one or more computing devices, a video that includes image frames spanning from the start frame to the end frame; wherein generating the video comprises trimming a plurality of image frames that , wherein a metadata tag included in the microvideo includes an offset field indicating a location of a transition in the single data file between the video and the still image version of the at least one of the image frames. As for claim 21 it fails to teach or to fairly suggest an image capture device comprising an image sensor, one or more processors and a microvideo generation system implemented by the one or more processors, wherein the microvideo generation system is configured to generate a microvideo, the microvideo comprising both a still image and a video in a same data file, wherein the microvideo includes a video track and a motion data track, wherein the motion data track stores motion data usable to stabilize the microvideo.
	Regarding claim 1, Higgins combined with Lee and Curcio fails to explicitly disclose “An image capture device comprising: an image sensor operable to capture raw image data; an image signal processor configured to process the raw image data to form a plurality of image frames, wherein the image signal processor comprises one or more hardware blocks; one or more motion sensing sensors that provide sensor data indicative of motion of the image sensor or the image capture device; one or more processors; and a microvideo generation system implemented by the one or more processors, wherein the microvideo generation system is configured to generate a microvideo, the microvideo comprising both a still image and a video in a same data file; wherein to generate the microvideo, the microvideo generation system trims the plurality of image frames that are available for inclusion in the microvideo; and wherein said trimming is based on (i) statistics generated by the one or more hardware blocks of the image signal processor or (ii) the sensor data indicative of motion of the image sensor or the image capture device”. Therefore, as discussed above, claim 1 is allowable over the prior art or record.
	In regards to claims 2 – 5 and 7 – 17: claims 2 – 5 and 7 – 17 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior art of record. On the other hand, claims 2 – 5 and 7 – 17 add new limitations, which are not taught by the prior art of record either. Therefore, claims 2 – 5 and 7 – 17 are allowed for the same reasons as claim 1.
Regarding claim 18, Higgins combined with Lee and Curcio fails to explicitly disclose “A computer-implemented method, comprising: identifying, by one or more computing devices, a shutter frame based at least in part on a time associated with a user input; searching, by the one or more computing devices, through image frames stored in a buffer to identify a start frame; identifying, by the one or more computing devices, an end frame; generating, by the one or more computing devices, a video that includes image frames spanning from the start frame to the end frame; wherein generating the video comprises trimming a plurality of image frames that are available for inclusion in the video; and combining, by the one or more computing devices, the video and a still image version of at least one of the image frames included in the video into a single data file to generate a microvideo, wherein a metadata tag included in the microvideo includes an offset field indicating a location of a transition in the single data file between the video and the still image version of the at least one of the image frames”. Therefore, as discussed above, claim 18 is allowable over the prior art of record.

Regarding claim 21, Higgins combined with Lee and Curcio fails to explicitly disclose “An image capture device comprising: an image sensor; one or more processors; and a microvideo generation system implemented by the one or more processors, wherein the microvideo generation system is configured to generate a microvideo, the microvideo comprising both a still image and a video in a same data file, wherein the microvideo includes a video track and a motion data track, wherein the motion data track stores motion data usable to stabilize the microvideo”. Therefore, as discussed above, claim 21 is allowable over the prior art of record.
In regards to claim 22: claim 22 depends directly to claim 21 and it requires all he limitations of claim 1, which are not taught by the prior art of record. On the other hand, claim 22 adds more limitations to claim 21 that are not taught by the prior art either. Therefore, claim 22 is allowable for the same reasons as claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. B. Jung, US 2017/0244897 A1 – it teaches an electronic device including a camera; a display; at least one memory; and a processor operatively coupled to the camera, the display, and the memory. According to various example embodiments of the present disclosure, an electronic device may include: a camera module including a camera; a display; a memory; and a processor operatively coupled to the camera module, the display, and the memory, wherein the processor is configured to acquire an image through the camera module in response to entering a capture mode, to display the acquired image as a preview image through the display, to acquire a still picture from the image in response to an operational instruction for capturing the still picture, to acquire a video from at least one part of the preview image, to generate a still picture file of an image format based on the still picture and a video, and store the still picture file in the memory.
2. J. Khoury, US 201580163407 A1 – it teaches an apparatus, comprising: a processor; a memory configured to store a set of frames acquired by a video camera; a set of logics; and an interface configured to connect the processor, the memory, and the set of logics; the set of logics comprising: a first logic configured to produce motion data that describes how the video camera was moving while the video camera acquired members of the set of frames, where the motion data is a function of gyroscopic data produced by the video camera, accelerometer data produced by the video camera, single frame motion analysis, or frame-to-frame motion analysis; and a second logic configured to control whether 
3. S. Ivory et al., US 10,664,687 B2 – it teaches a system, comprising: one or more processors; a memory that includes a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising: decoding a video file to obtain at least one of a video frame or audio data associated with the video frame;  analyzing one or more features of the at least one of the video frame or the audio data associated with the video frame based on at least one of a local rule or a global rule to obtain one or more feature scores for the video frame, the local rule affects an assignment of feature importance for the video frame and the global rule affects the assignment of feature importance for multiple video frames in the video file that includes the video frame; combining the one or more feature scores of the video frame to derive a frame importance score for the video frame; segmenting the video file into video sections of different section importance based at least on the frame importance scores of video frames in the video file associated with a plurality of video frames in the video file; and ranking the video sections according section importance values of the video sections that are calculated based at least on the frame importance scores of the video frame and the additional video frames in the video file. 



Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697